Citation Nr: 0906518	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to June 
1987.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The Board notes that in September 2007 the Veteran filed a 
notice of disagreement (NOD) with regard to his entitlement 
to an increased rating for his service-connected post 
traumatic headaches.  The Veteran has not, however, filed a 
VA Form 9 with respect to that issue.  Therefore, only the 
issue reflected on the title page of this decision is within 
the scope of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 
391 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran expressed a desire for a videoconference hearing 
before a Board member in an October 2008 statement in support 
of claim.  In the statement, in relevant part, the Veteran 
requests that his claim for entitlement to service connection 
for his degenerative joint disease of the cervical spine be 
continued and further requests a Board of Veterans' Appeals 
(BVA) video conference hearing be provided.

In light of such circumstances, the Board concludes that 
there is an outstanding request for a videoconference hearing 
before the Board.  As such hearing has not yet been 
conducted, this matter should be remanded to schedule the 
Veteran for a videoconference hearing.  See 38 C.F.R. §§ 
20.703, 20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a 
videoconference hearing per his October 
2008 request.  Appropriate notification 
should be given to the appellant and 
his representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




